                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

The Terraces Condominium Association
                                              Plaintiff,
v.                                                         Case No.: 1:19−cv−06028
                                                           Honorable John Robert Blakey
Insurance Company of Greater New York
                                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, August 26, 2021:


         MINUTE entry before the Honorable John Robert Blakey: Consistent with the
Court's prior order [49], Defendant's motion for summary judgment [57] shall be briefed
as follows: Plaintiff shall file its response and any cross−motion by 9/9/21; Defendant
shall file any reply/response by 9/23/21; and Plaintiff shall file any reply by 10/7/21.
Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
